                           Case 1:21-cv-00532-SAG Document 15-6 Filed 03/23/21 Page 1 of 7


     Exhibit 11

    United States District Court, District of Maryland
    Carrasco v. M&T Bank
    Case No.: 1:21-cv-00532




      Summary
      ▪ Dispute letter sent by Bryce Carrasco to M&T Bank on 12/30/2020. M&T confirmed receipt on
        12/31/2020. Emails are included in the exhibit at the end.




Official Evidence Filed by Plaintiff – Original copies are available for inspection upon request during trial or other pre-trial conferences.

Submitted: 3/23/2021
       Case 1:21-cv-00532-SAG Document 15-6 Filed 03/23/21 Page 2 of 7




          To: M&T Bank



          Personal Statement
          Re: Bryce Carrasco Revolving Line of Credit




Account Holder Name:                            Bryce Carrasco
User ID:                                        bcarrasco15
Date of this document:                          12/30/2020
Account Number:                                 9861166164




           Bryce Carrasco
           12-30-2020
         Case 1:21-cv-00532-SAG Document 15-6 Filed 03/23/21 Page 3 of 7



Summary
In July of 2020, I opened a revolving line of credit with M&T Bank at a local branch office location in
Baltimore, Maryland. I provided all requested information including up-to-date contact information if
needed at any point. The line of credit was advertised as having no minimum payments within the first
12 months in addition to 0% APR without limitation during the aforementioned 12-month period which
was slated to begin starting in August 2020 and extending to the billing period ending in July 2021. I had
relocated to my parent’s domicile beginning in September 2020 and thus was not at my apartment
which was the address provided to M&T for physical credit statement delivery. Nevertheless, the
physical statements were delivered to my apartment located at 100 East Redwood Street, Baltimore,
Maryland 21202 each month up to December 2020. In the first week of December 2020, I visited my
apartment to check my mail and I found numerous statements and letters from M&T Bank regarding the
line of credit which I had opened in August 2020. The letters were hostile in tone and I find them to be
aggressive and predatory in nature, and not delivered or prepared in good faith. The letters were
notifying me of failure to make minimum payments on the revolving line of credit which had a balance
of ~$2,500. The balance was solely based on the balance transfer which I had initiated with my previous
account at Bank of America, and subsequently the account with Bank of America was closed as the
balance was eliminated through the wire transfer of funds from M&T Bank to Bank of America to clear
the principal balance outstanding under that account which is no longer in existence.

At no time did M&T make a commercially reasonable effort to contact me regarding overdue payments
on the Revolving Line of Credit, notwithstanding the physical statements delivered to my apartment
address which represents only one (1) of the various methods of contact I had provided in good faith to
M&T Bank. At the time of opening the credit account with M&T Bank in July 2020, I provided the
following information to the relationship manager at the branch office located at 1 Light Street,
Baltimore, Maryland 21202:

    1.   Cell Phone Number: 410-858-7432
    2.   Email Address: bocarrasco47@gmail.com
    3.   Primary Home Address: 100 East Redwood Street, Apartment 2013, Baltimore, Maryland 21202
    4.   Alternate Physical Address: 334 Ternwing Drive, Arnold, Maryland 21012

I have digital evidence of correspondence between myself and the relationship banker, whose name is
Drew Solstice, which was conducted via the email address listed above. Included as an exhibit to this
statement is email correspondence between me and Drew Solstice, the relationship banker at M&T
Bank who was responsible for opening the new account for me in August 2020, which is clear evidence
that my email address was readily available, therefore if my account was overdue or needed urgent
attention, it would have been easy to contact me via email. I also have phone records of calls with Drew
Solstice which is evidence that my cell phone was also readily available and provided in good faith upon
account opening.



Despite all of this, M&T Bank submitted information to all 3 major credit reporting agencies making a
false allegation that I was delinquent and had not made minimum payments on the revolving line of
credit opened in August 2020.
         Case 1:21-cv-00532-SAG Document 15-6 Filed 03/23/21 Page 4 of 7



There are two principal reasons I believe these allegations are false and in bad faith:

    1. M&T Bank did not make clear to me at time of opening the credit card that the account would
       be subject to minimum monthly payments of principal during the introductory 12 month period.
    2. M&T Bank did not take any actions or make a commercially reasonable effort to contact me via
       cell phone, alternate home address, or email, all of which were readily available and would have
       resulted in quick responses from me. However, M&T Bank only relied on physical mail delivery
       to my primary address which I was not staying at during the aforementioned three month
       period where Lender had accused me of defaulting on the credit obligations.

Based on these facts and evidence, I request M&T Bank to issue an apology to me personally and to
contact each of the three major reporting agencies to notify them that the information that was
previously submitted in regard to the line of credit were false and inaccurate.

Thank you.

Bryce Carrasco

Phone: 410-858-7432

Email: bocarrasco47@outlook.com
                Case 1:21-cv-00532-SAG Document 15-6 Filed 03/23/21 Page 5 of 7

bocarrasco47@outlook.com

From:               Bryce Carrasco on behalf of bocarrasco47@outlook.com
Sent:               Wednesday, December 30, 2020 10:13 PM
To:                 'ir@mtb.com'
Cc:                 'asolice@mtb.com'; 'sgraham1@mtb.com'; 'jberchou@mtb.com'; 'ckay@mtb.com'
Subject:            Inaccurate Credit Card Information Submitted to Credit Reporting Agencies by M&T Bank
Attachments:        Annual Credit Report - Experian 12.30.2020.pdf; Bryce Carrasco Statement - December 2020.pdf;
                    Drew Solstice - Gmail - Pay Statements.pdf; EquifaxcreditReport_1609380752580.pdf; TransUnion
                    Credit Report v2.pdf


To whom in may concern,

I am reaching out to notify you that I have submitted a dispute regarding data provided by each of the 3 major credit
reporting agencies by M&T Bank regarding a revolving line of credit that I had opened in August 2020. I have attached
my statement dated 30 December 2020 and I formally request a written apology and retraction of the information that
was submitted, in bad faith, regarding my credit strength due to three missed payments on the newly opened credit
account.

Attached are the following documents which provide information as it relates to the nature of my dispute:
    1. Experian Credit Report, retrieved December 30, 2020.
    2. Transunion Credit Report, retrieved December 30, 2020.
    3. Equifax Credit Report, retrieved December 30, 2020.
    4. Printed copies of emails exchanged between myself and Drew Solstice, a full time employee of M&T Bank at the
       Baltimore Branch location on 1 Light Street. As evidence of the availability of my contact information which
       serves as further proof of the absence of commercially reasonable efforts made to address late payments on the
       revolving line of credit.
    5. A personal Statement which provides background of the situation and how the issue arose.

Thank you and I am available if you have questions. I look forward to prompt response from you to address the issues
and misrepresentative information transmitted on behalf of M&T Bank.

Bryce Carrasco
Cell Phone: 410‐858‐7432




                                                           1
                Case 1:21-cv-00532-SAG Document 15-6 Filed 03/23/21 Page 6 of 7

bocarrasco47@outlook.com

From:               Bryce Carrasco
Sent:               Thursday, December 31, 2020 1:25 PM
To:                 ir@mtb.com
Cc:                 asolice@mtb.com; sgraham1@mtb.com; jberchou@mtb.com; ckay@mtb.com
Subject:            Re: Inaccurate Credit Card Information Submitted to Credit Reporting Agencies by M&T Bank



I am reaching out to follow up regarding my previous email. Can you please confirm that you received
my email? Thank you.

From: Bryce Carrasco
Sent: Wednesday, December 30, 2020 7:13 PM
To: ir@mtb.com <ir@mtb.com>
Cc: asolice@mtb.com <asolice@mtb.com>; sgraham1@mtb.com <sgraham1@mtb.com>; jberchou@mtb.com
<jberchou@mtb.com>; ckay@mtb.com <ckay@mtb.com>
Subject: Inaccurate Credit Card Information Submitted to Credit Reporting Agencies by M&T Bank

To whom in may concern,

I am reaching out to notify you that I have submitted a dispute regarding data provided by each of the 3 major credit
reporting agencies by M&T Bank regarding a revolving line of credit that I had opened in August 2020. I have attached
my statement dated 30 December 2020 and I formally request a written apology and retraction of the information that
was submitted, in bad faith, regarding my credit strength due to three missed payments on the newly opened credit
account.

Attached are the following documents which provide information as it relates to the nature of my dispute:
    1. Experian Credit Report, retrieved December 30, 2020.
    2. Transunion Credit Report, retrieved December 30, 2020.
    3. Equifax Credit Report, retrieved December 30, 2020.
    4. Printed copies of emails exchanged between myself and Drew Solstice, a full time employee of M&T Bank at the
       Baltimore Branch location on 1 Light Street. As evidence of the availability of my contact information which
       serves as further proof of the absence of commercially reasonable efforts made to address late payments on the
       revolving line of credit.
    5. A personal Statement which provides background of the situation and how the issue arose.

Thank you and I am available if you have questions. I look forward to prompt response from you to address the issues
and misrepresentative information transmitted on behalf of M&T Bank.

Bryce Carrasco
Cell Phone: 410‐858‐7432




                                                           1
                 Case 1:21-cv-00532-SAG Document 15-6 Filed 03/23/21 Page 7 of 7

bocarrasco47@outlook.com

From:                Giangrosso, Cindy <cgiangrosso@mtb.com> on behalf of Office of the President
                     <OfficeofthePresident@mtb.com>
Sent:                Thursday, December 31, 2020 1:49 PM
To:                  'bocarrasco47@outlook.com'
Subject:             Correspondence Acknowledgment Email

Importance:          High



Dear Valued Customer:

We’d like to confirm that we have received your correspondence on December 31, 2020, and are currently
researching your concerns with the appropriate area(s) of M&T.

Please know that we will respond to your concerns in writing, by sending you a secure e‐mail to this e‐mail
address. Additionally, as part of our research, we might need to contact you. Should you have any questions in
the meantime, feel free to reply to this e‐mail, officeofthepresident@mtb.com or call us at 716‐635‐4517.

Sincerely,

Voice of the Customer


This email may contain privileged and/or confidential information that is intended solely for the use of the addressee. If
you are not the intended recipient or entity, you are strictly prohibited from disclosing, copying, distributing or using any
of the information contained in the transmission. If you received this communication in error, please contact the sender
immediately and destroy the material in its entirety, whether electronic or hard copy. This communication may contain
nonpublic personal information about consumers subject to the restrictions of the Gramm‐Leach‐Bliley Act and the
Sarbanes‐Oxley Act. You may not directly or indirectly reuse or disclose such information for any purpose other than to
provide the services for which you are receiving the information. There are risks associated with the use of electronic
transmission. The sender of this information does not control the method of transmittal or service providers and
assumes no duty or obligation for the security, receipt, or third party interception of this transmission.




                                                              1
